Citation Nr: 1126724	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  07-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a headache condition.  

2.  Entitlement to service connection for Chiari 1 malformation. 

3.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his fiancée 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 RO rating decision that denied service connection for Chiari 1 malformation and for a neck disability. 

In July 2007, the Veteran testified at a Travel Board hearing at the RO before the undersigned.

The Board notes that, during the course of the appeal, the Veteran's headaches were considered part of his claim for service connection for Chiari 1 malformation; however, given the evidence of record, the Board finds that the headache condition is more appropriately adjudicated as a separate claim for service connection.  As such, the issues are noted as such on the title page.  

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A headache condition was incurred in service.  

2.  Although a Chiari 1 malformation disorder was not noted at the time of the enlistment examination, the record contains clear and unmistakable evidence that such Chiari 1 malformation disorder preexisted active service and was not aggravated as a result of active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache condition have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A Chiari 1 malformation disorder preexisted service and was not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the issue of entitlement to service connection for a headache condition,  given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the issue of entitlement to service connection for Chiari 1 malformation, 
substantially compliant notice was sent in July 2005 and May 2008 letters and the claim was readjudicated in a May 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The elements of the claims on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during the July 2007 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, private medical records, provided VA examinations as to the etiology of the disorder, as well as a Veterans Health Administration (VHA) opinion, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.     

Service Connection Law and Regulations

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Headache Condition

The Veteran contends that his current headache disorder is related to his service.  Specifically, he contends that he sustained a bad headache due to performing push-ups where another soldier pushed from the back and he felt a snap, during physical training while in service.   

The Veteran's December 2002 induction physical examination is negative for complaints, treatment, or a diagnosis of a headache condition.  Specifically, on the report of medical history, the Veteran denied experiencing any dizziness or fainting spells or frequent or severe headaches.  

A June 2003 service treatment record reflects that the Veteran sought treatment for a neck injury which he sustained during physical training; the record also noted that the Veteran developed a headache with nausea.  A March 2004 record demonstrates that the Veteran sought treatment for a headache; specifically, he reported that while he was doing push-ups during physical training at his last duty station, something in his neck popped and he got a bad headache.  At the time of treatment in March 2004, it was noted that the Veteran had previously been treated for a cervical strain, and that he reported that his headaches had worsened since that time.  As to an assessment, it was noted that the Veteran complained of severe headaches that were increasing in severity.  It was reported that the Veteran was requesting an imaging study and that it was probably a good idea that one should be performed.  A May 2004 record indicates that the Veteran was seen recently for headaches that were increasing in severity.  A July 2004 record related an assessment that included headaches, chronic, worsening, and Chiari malformation. 

The Veteran's August 2004 separation physical examination report of medical history indicates that the Veteran checked that he experienced dizziness, fainting spells, and frequent and severe headaches.  The Veteran further reported that he had headaches everyday and that they would wake him up in the middle of the night.  
The objective separation examination report noted that the Veteran's neurological evaluation was normal.  The examiner diagnosed a brain condition called Chiari type 1 malformation; however, he did not provide a diagnosis of a headache condition related to any in-service trauma.

An October 2004 statement from Dr. J. I., an Army physician and Assistant Chief, Neurosurgery Service, noted that the Veteran had a Chiari 1 brain malformation that was likely the source of his chronic headaches.  

The December 2004 physical evaluation board report noted a diagnosis of Chiari 1 malformation with partial herniation of the cerebellar tonsils, finding that the Veteran's functional limitations in maintaining the appropriate level of adaptability, caused by the physical impairments, made him medical unfit to perform his duties.

Post-service VA examinations dated in December 2005 demonstrate the Veteran continued to complain of headaches.  Upon examination and review of the Veteran's claims file, the examiner who performed the December 2005 neurological examination diagnosed Chiari 1 malformation, ultimately indicating that those born  
with such condition could develop headaches and dizziness due to increased intracranial pressure caused either by Valsalva maneuvers (exertion during breath-holding which increased intracranial pressure by increasing venous pressure).

An April 2007 VA outpatient treatment record indicates an assessment of chronic headaches with a history of Chiari 1 malformation. 

A May 2007 VA outpatient treatment record indicates a chronic headache on the problem list.  

A June 2007 VA outpatient neurology consultation record indicates that the Veteran reported a history of headaches since July 2003.  Specifically, the Veteran reported that he was doing push-ups during service and was pushed from the back and felt a snap and since that time, he has experienced headaches which are present on a daily basis.  The Veteran was assessed with chronic headaches.  

A November 2007 private treatment record demonstrates the Veteran reported experiencing headaches.  A diagnosis of Chiari 1 malformation was noted. 

A January 2010 VA neurological examination report indicates the Veteran reported a history of performing resistance push-ups with another soldier on his back during service, and as a result sustained a cervical injury and continued to experience headaches since that time.   The Veteran further reported that the headaches he experiences were at the base of his neck.   Upon examination, the examiner indicated that the Veteran suffered from headaches best classifiable as chronic tension headaches which may have a mechanical component to them in the way of cervical spine involvement given the history that pain in the neck increased upon flexing forward for 30-60 minutes.  The examiner noted that the Veteran's headaches were non-migrainous and nondisabling.  

In a February 2010 addendum to the January 2010 VA examination, the neurologist who performed the January 2010 examination opined that it was at least as likely as not that the Veteran's headaches were contributed to by the presence of a Chiari 1 malformation.  The examiner further opined that it is not possible to attribute any specific percentage of contribution to the Veteran's headache profile by way of  Chiari 1 malformation versus organic headache syndrome without resorting to pure speculation. 

In a January 2011 VHA opinion, a neurologist reviewed the Veteran's claims file and provided an opinion, indicating that the Veteran's initial headache may have been caused by neck injury for which he presented initially, and certainly made worse with the forced and extreme push-ups he had to do during military training, but it should not be responsible for his current headaches, since post-trauma headaches are not usually operative more than five years post injury according to neurological literature, unless there is structural damage to the neck or central nervous system.  

In a March 2011 addendum to the January 2011 VHA opinion, the neurologist who provided the January 2011 VHA opinion further opined that there was a 50 percent or greater possibility that the Veteran's headache disorder was made worse during his period of service.  

Upon review of the evidence of record, the Board notes that the Veteran has a current headache disability.  See VA outpatient treatment records dated in April to June 2007 and January 2010 VA examination.  The Board finds the history the Veteran provided about experiencing trauma in service to be credible.  In this regard, the Veteran's contentions of such onset and subsequent treatment for the injury during service constitute evidence which supports his claim.  Further, the Board notes the Veteran's assertions, during the aforementioned VA examinations and outpatient treatment records, that he has experienced headaches ever since service, which demonstrate continuity of symptomatology.  

Moreover, the January 2011 VHA examiner reviewed the Veteran's claims file, providing a current diagnosis of headaches and an opinion relating the Veteran's condition to service.  In providing a rationale for his opinion in the March 2011 addendum to the January 2011 VHA opinion, the January 2011 examiner opined that there is a 50 percent or greater possibility that the Veteran's headache disorder was made worse during his period of service.  

Finally, the Board notes that the Veteran's headaches have also been associated with his Chiari 1 malformation, which, as noted below, has been found not to be service connected.  The Board does not doubt that the Chiari 1 malformation has played a causal role with his headaches.  This causal link, however, is not the basis for the grant of service connection for a headache condition, nor should such grant be viewed as implying a causal relationship between Chiari 1 malformation and service.  Rather, service connection for a headache condition is being granted because the evidence of record supports the finding that traumatic activity during service played a causal role in the development of the headache condition.  

Overall, service connection for a headache disorder is established, and this claim is granted in full.

Chiari 1 Malformation

The Veteran contends that his current diagnosis of Chiari 1 malformation was acquired during service and did not preexist his entry into service.  

With respect to the question of current disability, the Board notes that mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c).  

It is noted a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111.  

In the present case, the Veteran's induction physical examination in December 2002 contains no evidence of complaints, treatment, or a diagnosis of a Chiari 1 malformation disorder.  Thus, the presumption of soundness attaches.  

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993).

The Veteran's service treatment records show that he was treated for Chiari 1 malformation.  A May 2004 record indicates that a magnetic resonance imaging (MRI) study was performed and that it showed a Chiari type 1 malformation.  A July 2004 record related an assessment that included headaches, chronic, worsening, and Chiari malformation.  Another July 2004 record indicates an assessment of Chiari 1 malformation, likely contributing to the Veteran's headaches.

On a medical history form at the time of an August 2004 separation examination, the Veteran checked that he had dizziness, fainting spells, and frequent and severe headaches.  The examiner noted that the Veteran had a brain condition called Chiari type 1 malformation and that he was dizzy after physical training or other strenuous activity.  The August 2004 objective separation examination report demonstrated that the Veteran's spine and other musculoskeletal systems, as well as his neurological evaluation were normal.

A September 2004 medical evaluation board report indicates that the Veteran's Chiari type 1 malformation existed prior to service and was permanently aggravated by service.  It was noted that the proximate date of origin was unknown.

An October 2004 statement from Dr. J. I., an Army physician and Assistant Chief, Neurosurgery Service, indicates that the Veteran had a Chiari 1 brain malformation that was likely the source of his chronic headaches.  Dr. J.I. stated that such condition could not be defined as a pre-existing condition with regard to the Veteran's service as some of the cases were acquired in nature.

An October 2004 statement from Dr. L.O., another Army physician, noted that it was her understanding that Chiari 1 malformation was a congenital malformation of the skull that resulted in cerebellar tonsils being below the foramen magnum as a chronic condition.  Dr. L.O. noted that the Veteran obtained a letter from Dr. J.I. that stated that it was possible for the Chiari 1 malformation to be acquired and that it was possible that the Veteran acquired such condition after his enlistment in the military.  Dr. L.O. stated that she stood corrected and that it was possible that the Veteran's condition was acquired.  Dr. L.O. indicated that as they did not have a computed tomography scan or MRI of the Veteran's brain before he joined the military or at the time he joined, there was no way to be sure when he acquired the condition.  Dr. L.O. stated that it was entirely possible, according to Dr. J.I., a neurosurgeon, that the Veteran acquired it after enlisting.

The December 2004 physical evaluation board report noted that the Veteran had Chiari 1 malformation with partial herniation of the cerebellar tonsils.  It was reported that the Veteran's functional limitations in maintaining the appropriate level of adaptability, caused by the physical impairments, made him medical unfit to perform his duties.

Statements from the Veteran's spouse and mother dated in December 2004 report that the Veteran acquired Chiari 1 malformation while in service, which his spouse explains, can be acquired through stress related environments and/or conditions. 

A post-service December 2005 VA examination report indicated a diagnosis of Chiari 1 malformation.  The examination report noted that the Veteran's claims file was reviewed along with the examination.

A December 2005 VA neurological examination report indicates that the Veteran's claims file was reviewed. The diagnoses included Chiari 1 malformation without hydrocephalus; obesity; and use-related low back pain secondary to the Chiari 1 malformation and obesity.  The examiner commented that the Chiari 1 malformation was a congenital defect.  The examiner stated that people born with such condition could develop headaches and dizziness due to increased intracranial pressure caused either by Valsalva maneuvers (exertion during breath-holding which increased intracranial pressure by increasing venous pressure) or by flexing the neck (preventing the egress of cerebrospinal fluid through narrowed foramen magnum). The examiner stated that pursuant to the neurological examination, the Veteran had intact venous pulsations in the optic fundi, indicating low-normal intracranial pressure consistent with the MRI showing no evidence of hydrocephalus.  The examiner indicated that the Veteran's neurological condition was static and that he had learned how to prevent symptoms.  The examiner remarked that there was no evidence of aggravation by service and that being a congenital defect, Chiari 1 malformation was not caused by or the result of military service.

A May 2007 VA outpatient MRI report indicates a diagnosis of Chiari 1 malformation, with no acute abnormality seen.  

During the July 2007 hearing before the undersigned, the Veteran testified that he was receiving treatment for his Chiari 1 malformation; however, his fiancée indicated that the most recent MRI showed that the condition had worsened.  

The Veteran was afforded multiple VA neurological examinations in November 2009 and January 2010, with several addenda provided thereto dated in February 2010 and April 2010.  In these reports, the Veteran was diagnosed with Arnold-Chiari malformation of the cervical spine. 

Upon examination, the January 2010 VA examiner opined that the Veteran was stated to possess a Chiari 1 malformation which is a congenital condition, which  means that it was not acquired, precipitated by, or caused by any form of exertional activity or other physical tasks that would have been related to service.  

In an April 2010 addendum, the examiner noted that by convention, Chiari 1 malformations are said to be congenital in terms of the origin, and the vast majority will remain asymptomatic until later during the adolescent period of early adulthood when entities such as headaches and cerebellar symptoms may manifest.  The examiner noted that a variant form of type I malformation, which could be acquired after birth is typically seen in patients with hereditary disorders of connective tissue, and that these patients also tend to exhibit extreme joint hypermobility and connective tissue weakness as the result of Ehlers-Danlos syndrome or Marfan syndrome, and are susceptible consequently to instabilities of the craniocervical junction and thus could "acquire" a Chiari 1 malformation.  The examiner noted that this is by far a much rarer form of the disease, and indicated that with respect to the Veteran, there was no historical evidence of a connective tissue disease of any type, nor did he demonstrate on examination any features of hyperelasticity or hypermobility of his joints to suggest an as yet unrecognized process that could explain the acquisition of the Chiari malformation.  The examiner concluded, that although it is correct that Chiari 1 malformation may be acquired, that in the Veteran's case, there is no significant chance that it was acquired.  

In the January 2011 VHA opinion, the neurologist provided an extensive review of the Veteran's medical record and claims file.  The neurologist provided the following conclusions based upon known medical literature regarding Arnold-Chiari 1 malformation, his clinical experience, and chronology of the Veteran's medical history and treatments.  The neurologist indicated that Arnold-Chiari 1 malformation, in the Veteran's case and in the case of the majority of individuals where this is diagnosed, is an incidental finding noted usually with MRI techniques.  It is a congenital abnormality, in the vast majority of patients, and only rarely acquired in rare patients with connective tissue disorders such as Marfan syndrome or Ehler-Danos, due to occipito-atlantoaxial instability.  These disorders were clearly not the case with the Veteran.  The Veteran's disorder was therefore a congenital abnormality picked up as an incidental finding on brain MRI studies.  Without an MRI study preceding military service, it was impossible to know with complete certainty whether his disability existed prior to enlisting, but that was most probably given a congenital abnormality.  The neurologist further opined that the Veteran's AC 1 was not made worse by the Veteran's military training, and this was clearly evidenced by follow-up radiological studies which showed, if anything the degree of tonsillar herniation to be less than the initial study, 6-7 mm v. 10 mm estimated on the first scan.

In the March 2011 addendum to the January 2011 VHA opinion, the neurologist who provided the aforementioned VHA opinion further reiterated that Chiari 1 is a congenital defect in the Veteran's case, not acquired, since the Veteran does not have any of the disorders which produce acquired Chiari malformation, as detailed in the January 2011 opinion.  Therefore, the neurologist concluded that there is a less than 50 percent probability that the Veteran's current disability was related to his service.    

Upon review of the evidence of record, the Board observes that the December 2005 VA neurological examiner diagnosed congenital Chiari 1 malformation and opined that the condition was not aggravated by service.  However, the December 2005 VA examiner did not address the medical opinions of Dr. J.I. and Dr. L.O. whom indicated that Chiari 1 brain malformation could be acquired and that the Veteran could have acquired the disorder after enlisting, nor did he provide any rationale for his conclusion that the Veteran's condition was not aggravated by service.  In this regard, the Board notes that the September 2004 medical evaluation report specifically indicated that such condition was permanently aggravated by service.  The Board further notes that while Dr. J.I., as well as Dr. L.O., opined that the Veteran's condition could be acquired, neither provided a rationale for their findings.  

The Board, however, finds the January 2011 VHA opinion to be the most probative as to the issues of congenital versus acquired and whether the condition was not aggravated by the Veteran's service, as the neurologist provided an extensive review of the Veteran's medical record and claims file, indicating that his conclusions are based upon known medical literature regarding Arnold-Chiari 1 malformation, his clinical experience, and chronology of the Veteran's medical history and treatments.  Specifically, the neurologist indicated that Arnold-Chiari 1 malformation, in the Veteran's case and in the case of the majority of individuals, is a congenital abnormality and only rarely acquired in rare patients with connective tissue disorders such as Marfan syndrome or Ehler-Danos, due to occipito-atlantoaxial instability.  The examiner stated that these disorders were clearly not the case with the Veteran.  The neurologist further opined that the Veteran's Arnold-Chiari 1 was not made worse by the Veteran's military training, and this was clearly evidenced by follow-up radiological studies which showed, if anything the degree of tonsillar herniation to be less than the initial study, 6-7 mm v. 10mm estimated on the first scan.

The Board further finds the January 2010 VA examiner's opinion to be probative regarding whether the Veteran's condition is congenital versus acquired, as the examiner provided a rationale for the finding in the April 2010 addendum.  In addition, the Board finds that this opinion supports the January 2011 VHA opinion.  Specifically, the examiner explained that Chiari 1 malformation can be acquired after birth, and is typically seen in patients with hereditary disorders of connective tissue and that these patients also tend to exhibit extreme joint hypermobility and connective tissue weakness as the result of Ehlers-Danlos syndrome or Marfan syndrome, and are susceptible consequently to instabilities of the craniocervical junction.  However, the examiner reported that regarding the Veteran, there was no historical evidence of a connective tissue disease of any type, nor did he demonstrate on examination any features of hyperelasticity or hypermobility of his joints to suggest an as yet unrecognized process that could explain the acquisition of the Chiari malformation.  As such, in the Veteran's case, there was no significant chance that his condition was acquired.  

Thus, the Board finds that the medical history and opinion described in detail by the January 2011 VHA neurologist, supported by the January 2010 VA examiner's opinion, constitutes clear and unmistakable evidence that a Chiari 1 malformation disorder preexisted service and was not aggravated by service.  Therefore, the presumption of soundness has been rebutted.  See 38 U.S.C.A. § 1111.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Veteran may believe that active service aggravated his preexisting Chiari 1 malformation disorder, but neither he nor the other lay witnesses in this case have been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  The January 2011 VHA opinion indicates that Chiari 1 malformation is a congenital abnormality picked up as an incidental finding on brain MRI studies and, accordingly, would not be subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The competent medical evidence of record demonstrates that the Veteran's Chiari 1 malformation disorder preexisted active service and was not aggravated by such service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a Chiari 1 malformation disorder is not warranted.


ORDER

Service connection for a headache condition is granted.  

Service connection for Chiari 1 malformation is denied.


REMAND

The Board finds that additional development is necessary prior to adjudication of the issue of entitlement to service connection for a neck disability.  In this regard, the Veteran contends that he sustained a neck injury while performing physical training during service, which resulted in a diagnosis of a cervical strain.    

A June 2003 service treatment record demonstrates that the Veteran sought treatment for cervical pain; he reported that he injured his neck during physical training and thereafter developed pain in the back of his neck.  A subsequent June 2003 record indicated that the Veteran reported that the pain was a lot better; the assessment was cervical strain.  A July 2003 record noted that the Veteran sought treatment for follow-up of neck pain for two weeks; although he had taken medications and his x-rays were normal, the Veteran stated that he still had pain, and the assessment was a cervical strain.  A March 2004 record demonstrated that the Veteran sought treatment, explaining that while he was doing push-ups during physical training, something in his neck popped and he got a bad headache; it was noted that a review of the record showed that the Veteran was treated for cervical strain.

A November 2009 VA examination report notes the Veteran's complaints of neck pain; the examiner diagnosed Arnold -Chiari malformation cervical spine.  A January 2010 VA examiner noted the Veteran's complaints of neck pain, however, did not offer a diagnosis pertaining to his neck.   

In November 2010, the Board requested a VHA opinion regarding the Veteran's current neck pathology and whether it is related to his service.  In a January 2011 VHA opinion, the VA neurologist failed to provide a clear opinion as to the etiology of the Veteran's claimed neck disorder.  Thus, the Board finds that a medical examination and opinion should be obtained on remand.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the Veteran's claimed neck disability.  The examiner should specifically indicate whether the Veteran has a diagnosed neck or cervical spine disability, as separate from his current diagnosis of Chiari 1 malformation.

Based on a review of historical records and generally accepted medical principles, the examiner should provide a medical opinion, with an adequate rationale, as to whether it is at least as likely as not (e.g., a 50 percent or greater possibility) that any diagnosed neck or cervical spine disability is etiologically related to the Veteran's period of service.  

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

2.  Thereafter, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


